NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                ______________

                                      No. 19-2356
                                    _______________

                            UNITED STATES OF AMERICA

                                             v.

                                   TAQUAN WRIGHT,
                                             Appellant
                                    ______________

                       Appeal from the United States District Court
                              for the District of New Jersey
                             (D.C. No. 3-17-cr-00229-001)
                        District Judge: Hon. Brian R. Martinotti
                                     ______________

                      Submitted under Third Circuit L.A.R. 34.1(a)
                                   January 22, 2020
                                   ______________

               Before: AMBRO, MATEY, and FUENTES, Circuit Judges.

                             (Opinion filed: January 23, 2020)
                                    ______________

                                        OPINION *
                                     ______________


FUENTES, Circuit Judge.




*
 This disposition is not an opinion of the full Court and, pursuant to I.O.P. 5.7, does not
constitute binding precedent.
       Appellant Taquan Wright pled guilty to possession with intent to distribute heroin

and possession of a firearm in furtherance of a drug-trafficking offense. The District

Court sentenced Wright to 106 months’ imprisonment. He now appeals his sentence,

arguing that the District Court failed to give adequate consideration to his mitigating

evidence and that his sentence was greater than necessary to meet the purposes of

sentencing. Because we conclude that the District Court’s sentence was procedurally and

substantively sound, we will affirm.

                                               I.

       In March 2017, Wright was pulled over by state law enforcement officers for

driving with tinted windows and an obstructed license plate. As one of the officers spoke

to Wright, he noticed an odor of marijuana emanating from the vehicle, causing the

officers to search the vehicle. The search revealed, inter alia, prescription pills, a sum of

U.S. currency, and a hidden compartment, which contained cocaine, heroin, and one

loaded Smith & Wesson 9mm handgun.

       Wright was charged with one count of possession of a firearm by a convicted

felon, 1 possession with intent to distribute 28 grams of cocaine base, 2 possession with

intent to distribute a detectable amount of heroin, 3 and possession of a firearm in

furtherance of a drug-trafficking offense. 4




1
  18 U.S.C. § 922(g)(1).
2
  21 U.S.C. §§ 841(a)(1) and (b)(1)(B).
3
  21 U.S.C. §§ 841(a)(1) and (b)(1)(C).
4
  18 U.S.C. § 924(c)(1)(A)(i).
                                               2
        Pursuant to a plea agreement, Wright pled guilty to possession with intent to

distribute heroin and possession of a firearm in furtherance of a drug-trafficking offense.

Based on a total offense level of 21 and a criminal history category of III, he was subject

to an advisory U.S. Sentencing Guidelines range of 46 to 57 months on the drug offense.

However, because Wright was also subject to a consecutive, mandatory minimum

sentence of 60 months under 18 U.S.C. § 924(c), he was subject to a total advisory

Guidelines range of 106 to 117 months.

        At sentencing, Wright argued for a downward variance. In support, he relied on

the purported unfairness of the consecutive, mandatory minimum sentence required for

the firearm offense and provided evidence of his difficult upbringing, drug use, familial

support and responsibilities, post-offense rehabilitation, and expression of remorse.

Based on this evidence, Wright requested a sentence of 72 months, while the Government

sought a sentence within the Guidelines range.

        After hearing from the parties, the District Court discussed Wright’s personal

history and characteristics and acknowledged the several letters from family and friends

submitted on his behalf. It also discussed the seriousness of the offense, Wright’s

“significant criminal history,” post-offense rehabilitative efforts, and expression of

remorse. 5




5
Ohio App. 114–20.
                                              3
       Having considered the parties’ submissions, arguments, and Wright’s statements

during the hearing, the District Court denied Wright’s request for a downward variance

and sentenced him to 106 months’ imprisonment. This appeal followed.

                                               II. 6

       Wright argues that the District Court erred by imposing a sentence that was both

procedurally and substantively unreasonable. We disagree.

       We ordinarily review both the procedural and substantive reasonableness of a

sentence for abuse of discretion. 7 However, as Wright concedes, because he did not

object to the procedural error at sentencing, it is reviewed for plain error. 8 “The plain

error test requires (1) an error; (2) that is ‘clear or obvious’[;] and (3) ‘affected the

defendant’s substantial rights . . . .’” 9 “If these conditions are met, we will exercise our

discretion to correct the error if it ‘seriously affects the fairness, integrity or public

reputation of judicial proceedings.’” 10

                                   A. Procedural Reasonableness
       Wright argues that the District Court’s sentence is procedurally unreasonable

because it failed to “meaningfully consider the mitigating evidence offered in support of

a variance.” 11 In particular, he asserts that the District Court failed to “meaningfully



6
  The District Court had jurisdiction under 18 U.S.C. § 3231. We have jurisdiction under
18 U.S.C. § 3742.
7
  United States v. Handerhan, 739 F.3d 114, 120 (3d Cir. 2014).
8
  See United States v. Flores-Mejia, 759 F.3d 253, 256–59 (3d Cir. 2014) (en banc).
9
  United States v. Azcona-Polanco, 865 F.3d 148, 151 (3d Cir. 2017) (quoting Molina-
Martinez v. United States, --- U.S. ---, 136 S. Ct. 1338, 1343 (2016)).
10
   Id. (quoting Molina-Martinez, --- U.S. ---, 136 S. Ct. at 1343).
11
   Appellant’s Br. 11.
                                                4
consider” the effect of his “upbringing or extensive history of substance abuse” on his

commission of the offenses. 12 This argument fails.

       Part of a district court’s responsibility in imposing a procedurally sound sentence

is to consider the factors under 18 U.S.C. § 3553(a). 13 While a court must consider the

§ 3553(a) factors, it “need not make explicit ‘findings as to each of the § 3553(a) factors

if the record makes clear that the court took the factors into account in sentencing.’” 14

Further, “if a party raises a colorable argument about the applicability of one of the §

3553(a) factors, the district court may not ignore it. The court should address that

argument as part of its ‘meaningful consideration’ of the sentencing factors.” 15 Finally,

“the district court must furnish an explanation” for its sentence “sufficient for us to see

that the particular circumstances of the case have been given meaningful consideration

within the parameters of § 3553(a).” 16

       The record demonstrates that the District Court did not commit procedural error.

At the outset, it noted that, although Wright faced a 60-month mandatory minimum

sentence under § 924(c), it had the discretion to vary from the Guidelines under the drug

count. It then proceeded to consider Wright’s request for a variance and explicitly

address arguments in support thereof.




12
   Appellant’s Br. 23.
13
   See United States v. Merced, 603 F.3d 203, 215 (3d Cir. 2010).
14
   Id. (quoting United States v. Cooper, 437 F.3d 324, 329 (3d Cir. 2006)).
15
   Id. (quoting United States v. Ausburn, 502 F.3d 313, 329 (3d Cir. 2007)).
16
   Id. at 216 (quoting United States v. Levinson, 543 F.3d 190, 196 (3d Cir. 2008)).
                                              5
       After hearing at length from Wright’s counsel, the District Court discussed

Wright’s personal history and characteristics, including his “troubled childhood,” lack of

parental guidance, and substance abuse. 17 In this regard, it recognized that Wright had

“minimal guidance and support” growing up, and that his “residence . . . was effectively a

drug den for his older aunts and uncles.” 18 However, while the District Court

acknowledged Wright’s upbringing and substance abuse, it found that this case did not

involve “a quick fix by someone that needed quick cash to support a habit”; rather,

Wright participated in a “calculated enterprise involving secret compartments in cars and

storage units, clearly in a scheme of distribution.” 19 The record thus contradicts Wright’s

assertion that the District Court failed to consider his upbringing and substance abuse.

       Further, with regard to deterrence, the District Court briefly noted Wright’s

“significant criminal history.” 20 It also observed, however, that Wright had engaged in

post-offense rehabilitative efforts and expressed remorse for his conduct. Indeed, the

District Court commended Wright for altering his life and discussed his employment,

care for his children, and interest in obtaining a general equivalency diploma and

commercial driver’s license.




17
Ohio App. 115, 119.
18
Ohio App. 115.
19
Ohio App. 115–16.
20
Ohio App. 119. The PSR shows that Wright was convicted of several criminal offenses as
both a juvenile and an adult. His convictions as an adult include possession with intent to
distribute near a school and possession with intent to distribute near public housing, for
which he was sentenced in state court to a six-year period of incarceration.
                                             6
       While recognizing Wright’s commendable rehabilitative efforts, the District Court

also noted the very serious nature of the offense. Wright was caught driving in a vehicle

containing a hidden compartment, narcotics, and a loaded firearm, which, because of his

prior felony conviction, he was prohibited from possessing. Indeed, the District Court

was ready to sentence Wright to the top of the advisory Guidelines range because it

“found the conduct and the history so egregious,” but it declined to do so after hearing

Wright’s arguments and statements during the sentencing hearing. 21

       The District Court’s statements indicate that it explicitly and thoroughly

considered the mitigating evidence, including Wright’s difficult upbringing and substance

abuse, but found the evidence “insufficient to warrant a sentence lower than the

Guidelines range.” 22 Accordingly, we conclude that Wright’s sentence was procedurally

reasonable and find no error, much less plain error.

                                B. Substantive Reasonableness
       Wright also argues that his sentence was substantively unreasonable because the

District Court failed to properly consider the § 3553(a) factors and was therefore greater

than necessary to meet the purposes of sentencing. This argument also fails.

       To determine whether a sentence is substantively reasonable, we must consider

“whether the record as a whole reflects rational and meaningful consideration of the




21
Ohio App. 120. The District Court also recognized the “harsh” penalty under § 924(c) and
Wright’s reliance on Dean v. United States, --- U.S. ---, 137 S. Ct. 1170 (2017), but its
statements during the hearing suggest that it found the loaded firearm near the drugs
sufficient to justify a Guidelines sentence. App. 116–18.
22
   Rita v. United States, 551 U.S. 338, 358 (2007).
                                             7
factors enumerated in 18 U.S.C. § 3553(a).” 23 “[I]f the district court’s sentence is

procedurally sound, we will affirm it unless no reasonable sentencing court would have

imposed the same sentence on that particular defendant for the reasons the district court

provided.” 24 Where a sentence is procedurally sound, “reviewing courts are entitled to

presume that a sentence within the advisory Guidelines is reasonable.” 25 Finally, “the

party challenging the sentence bears the burden of proving the sentence’s

unreasonableness.” 26

       Here, the District Court’s sentence was substantively reasonable. First, Wright

received a sentence at the bottom of the advisory Guidelines range. Second, as discussed

above, the District Court properly considered the § 3553(a) factors and mitigating

evidence that Wright submitted. It carefully weighed Wright’s upbringing, substance

abuse, criminal history, family circumstances, post-offense rehabilitative efforts, and

remorse. It also explained the seriousness of the offense, including that it was

“troubl[ed]” by the hidden compartment, narcotics, and loaded firearm in the vehicle. 27

Upon considering these circumstances, the District Court concluded that the mitigating

evidence did not warrant a variance on the drug count and that a 106-month sentence was




23
   United States v. Grier, 475 F.3d 556, 571 (3d Cir. 2007) (en banc).
24
   United States v. Tomko, 562 F.3d 558, 568 (3d Cir. 2009) (en banc).
25
   See Handerhan, 739 F.3d at 124.
26
   United States v. Friedman, 658 F.3d 342, 360 (3d Cir. 2011).
27
Ohio App. 114.
                                              8
appropriate to meet the purposes of sentencing. Its denial of Wright’s motion for a

downward variance does not render the sentence substantively unreasonable. 28

       We therefore conclude that Wright has not met his burden of showing that no

reasonable sentencing court would have imposed the same sentence. Under our

deferential standard of review, Wright’s challenge to the substantive reasonableness of

his sentence fails.

                                           III.

       For the reasons stated above, we will affirm.




28
  See United States v. Bungar, 478 F.3d 540, 546 (3d Cir. 2007) (“Nor do we find that a
district court’s failure to give mitigating factors the weight a defendant contends they
deserve renders the sentence unreasonable.”).
                                            9